

105 S2763 IS: Preserving the Mo­tor­Cities Heritage Act
U.S. Senate
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2763IN THE SENATE OF THE UNITED STATESSeptember 20, 2021Ms. Stabenow (for herself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo extend the authorization for the MotorCities National Heritage Area in the State of Michigan, and for other purposes.1.Short titleThis Act may be cited as the Preserving the Mo­tor­Cities Heritage Act.2.Extension of motorcities national heritage area authorizationThe Automobile National Heritage Area Act (Public Law 105–355; 112 Stat. 3247 et seq.) is amended—(1)in section 109, by striking September 30, 2021 and inserting September 30, 2036; and(2)in section 110—(A)by amending subsection (a) to read as follows:(a)Annual appropriations; limitation on total appropriations(1)Annual appropriationsThere are authorized to be appropriated under this title not more than $1,000,000 for any fiscal year.(2)Limitation on total appropriationsNot more than a total of $23,250,000 may be appropriated for the Heritage Area under this title.; and(B)in subsection (b), by adding before the period , except that for fiscal years 2022 and 2023 the matching requirement shall be waived due to negative economic ramifications of the COVID–19 pandemic.